Exhibit 10.30

8.8.07

WARNER MUSIC INC.

75 Rockefeller Plaza

New York, New York 10019

August 8, 2007

Effective as of October 1, 2007

Paul M. Robinson

Dear Paul:

This letter, when signed by you and countersigned by us (“Company”), shall
constitute our agreement (the “Agreement”) with respect to your employment with
Company.

1. Position: Executive Vice President & General Counsel

2. Term: The term of this Agreement shall commence on October 1, 2007 and end on
September 30, 2011 (the “Term”).

3. Compensation:

(a) Salary: During the Term, Company shall pay you a salary at the rate of
$600,000 per annum.

(b) Discretionary Bonus: With respect to each calendar year of the Term, Company
may grant to you an annual bonus (the “Annual Bonus”), the “target” amount of
which shall be $460,000 with respect to the 2007 fiscal year and $500,000 with
respect to each subsequent fiscal year of the Term (or a pro rata portion of
such Annual Bonus for a portion of such year). The amount of each Annual Bonus
awarded to you shall be determined by Company at its sole discretion; provided
that your Annual Bonus with respect to any year shall be determined based on
factors including your performance, and the performance of Company. The amount
of each Annual Bonus awarded to you may be higher or lower than the “target”
amount; provided that the amount of each Annual Bonus shall remain in the sole
discretion of Company.

(c) Stock Options: Company shall at the earliest practicable date (currently
anticipated to be on or about August 15, 2007) grant to you 100,000 options to
purchase shares of common stock of WMG; subject to the terms of the applicable
stock option plan and agreement.

(d) Payment of Compensation: Compensation accruing to you during the Term shall
be payable in accordance with the regular payroll practices of Company for
employees at your level. You shall not be entitled to additional compensation
for performing any services for Company’s subsidiaries or affiliates.

4. Exclusivity: Your employment with Company shall be full-time and exclusive.
During the Term you will not render any services for others, or for your own
account, in the field of entertainment or otherwise.

5. Reporting: You shall at all times work under the supervision and direction of
the senior-most executive officer of Company (currently Edgar Bronfman, Jr.),
and shall perform such duties as you shall reasonably be directed to perform by
such officer.

6. Place of Employment: The greater New York metropolitan area. You shall render
services at the offices established for Company at such location. You also agree
to travel on temporary trips to such other place or places as may be required
from time to time to perform your duties hereunder.

 

1



--------------------------------------------------------------------------------

7. Travel and Entertainment Expenses: Company shall pay or reimburse you for
reasonable expenses actually incurred or paid by you during the Term in the
performance of your services hereunder in accordance with Company’s policy for
employees at your level upon presentation of expense statements or vouchers or
such other supporting information as Company may customarily require.

8. Benefits: While you are employed hereunder, you shall be entitled to all
fringe benefits generally accorded to employees of Company at your level from
time to time, including, but not limited to, medical health and accident, group
insurance and similar benefits, provided that you are eligible under the general
provisions of any applicable plan or program and Company continues to maintain
such plan or program during the Term. You shall also be entitled to four
(4) weeks vacation (with pay) during each calendar year of the Term, which
vacation shall be taken at reasonable times to be approved by Company and shall
be governed by Company’s policies with respect to vacations for executives.

9. Disability/Death: If you shall become physically or mentally incapacitated
from performing your duties hereunder, and such incapacity shall continue for a
period of five (5) consecutive months or more or for shorter periods aggregating
five (5) months or more in any twelve-month period, Company shall have the right
(before the termination of such incapacity), at its option, to terminate your
employment hereunder upon paying to you any accrued but unpaid salary to the
date of such termination. In the event of your death, this Agreement shall
automatically terminate except that Company shall pay to your estate any accrued
but unpaid salary through the last day of the month of your death.

10. Termination:

(a) Termination by Company: Company may at any time during the Term, by written
notice, terminate your employment for “Cause” (as defined below), such Cause to
be specified in the notice of termination. The following acts shall constitute
“Cause” hereunder: (i) any willful or intentional act or omission having the
effect, which effect is reasonably foreseeable, of materially injuring the
reputation, business, business relationships or employment relationships of
Company or its affiliates; (ii) conviction of, or plea of nolo contendere to, a
misdemeanor involving theft, fraud, forgery or the sale or possession of illicit
substances or a felony; (iii) material breach of material covenants contained in
this Agreement; and (iv) repeated or continuous failure, neglect or refusal to
perform your material duties hereunder. Notice of termination given to you by
Company shall specify the reason(s) for such termination, and in the case where
a cause for termination described in clause (iii) or (iv) above shall be
susceptible of cure, and such notice of termination is the first notice of
termination given to you for such reason, if you fail to cure such cause for
termination within ten (10) business days after the date of such notice,
termination shall be effective upon the expiration of such ten-day period, and
if you cure such cause within such ten-day period, such notice of termination
shall be ineffective. In all other cases, notice of termination shall be
effective on the date thereof.

(b) Termination by You: (i) For purposes of this Paragraph 10(b), Company shall
be in breach of its obligations to you hereunder if there shall have occurred
any of the following events (each such event being referred to as a “Good
Reason”): (A) a material reduction in your title shall have been put into
effect; (B) you shall have been required to report to anyone other than as
provided in Paragraph 5 hereof; (C) any monies required to be paid to you
hereunder shall not be paid when due; (D) Company requires you to relocate your
primary residence outside the greater New York metropolitan area in order to
perform your duties to Company hereunder; or (E) Company assigns its rights and
obligations under this Agreement in contravention of the provisions of Paragraph
17(e) below.

(ii) You may exercise your right to terminate the Term of this Agreement for
Good Reason pursuant to this Paragraph 10(b) by notice given to Company in
writing specifying the Good Reason for termination within sixty (60) days after
the occurrence of any such event constituting Good Reason, otherwise your right
to terminate this Agreement by reason of the occurrence of such event shall
expire and shall be deemed to have permanently lapsed. Any such termination in
compliance with the provisions of this Paragraph 10(b) shall be effective thirty
(30) days after the date of your written

 

2



--------------------------------------------------------------------------------

notice of termination, except that if Company shall cure such specified cause
within such thirty-day period, you shall not be entitled to terminate the Term
of this Agreement by reason of such specified Good Reason and the notice of
termination given by you shall be null and void and of no effect whatsoever.

11. Consequences of Breach by Company or Non-renewal:

(a) In the event of a “Special Termination” (as defined below) of your
employment, your sole remedy shall be that, upon your execution of a Release (as
defined below) Company shall pay to you the “Special Termination Payments” (as
defined below), and in the event of a “Qualifying Non-renewal” (as defined
below), your sole remedy shall be that, upon your execution of a Release,
Company shall pay to you the “Non-renewal Payments” (as defined below). Special
Termination Payments and Non-renewal Payments are sometimes herein referred to
collectively as the “Termination Payments.”

(b) The “Basic Termination Payments” shall mean any accrued vacation pay in
accordance with Company policy, any unreimbursed expenses pursuant to Paragraph
7, plus any accrued but unpaid benefits in accordance with Paragraph 8, in each
case to the date on which your employment terminates pursuant to an event
described in subparagraph (d) or (f), below, as applicable (the “Termination
Date”).

(c) A “Release” shall mean a release agreement in Company’s standard form, which
shall include, without limitation, a release by you of Company from any and all
claims which you may have relating to your employment with Company and the
termination of such employment.

(d) A “Special Termination” shall have occurred in the event that (i) Company
terminates your employment hereunder other than pursuant to Paragraphs 9 or
10(a) hereof, or (ii) you terminate this Agreement pursuant to Paragraph 10(b)
hereof.

(e) “Special Termination Payments” shall mean (i) the Basic Termination
Payments; plus (ii) the greater of (A) the “Severance Amount” (as defined below)
and (B) the sum of (I) an amount equal to $500,000 multiplied by a fraction, the
numerator of which is the number of days in the period beginning on the first
day of the fiscal year in which your termination occurs and ending on the date
of your termination, and the denominator of which is 365, plus (II) $1,100,000.

(f) A “Qualifying Non-renewal” shall have occurred in the event that, at the end
of the Term: (i) Company declines to offer you continued employment with Company
or one of its affiliates; or (ii) Company offers you continued employment with
Company or one of its affiliates at a salary or target bonus lower than your
salary or target bonus as in effect on the last day of the Term, and you elect
to decline such offer and terminate your employment with Company.

(g) The “Non-renewal Payments” shall mean (i) the amount of severance pay (the
“Severance Amount”) that would have been payable to you under Company policy as
in effect on the Termination Date had you not been subject to an employment
agreement with Company, plus; (ii) the Basic Termination Payments.

(h) Any Termination Payments payable to you under Paragraph 11(e) or (g) above
shall be made by Company in accordance with its regular payroll practices by
means of continued payments to you (i) of your salary at the same rate as was in
effect as of the Termination Date for the applicable period as is necessary to
cause the full amount due under such clause to be paid, or (ii) of your salary
for such other period as Company determines is necessary to prevent such amount
from being deemed “deferred compensation” under applicable tax law; provided
that in the event that the Payment Period is so modified, your rate of pay
during such period shall be modified accordingly in order to cause the payment
in full of the amounts required to be paid to you pursuant to this Paragraph 11
(the “Payment Period”). During the Payment Period, Company shall continue to
provide you with coverage under Company’s medical plans in accordance with the
terms of such plans, and you shall be entitled to no other benefits during such
period.

 

3



--------------------------------------------------------------------------------

(i) In the event you elect not to execute and deliver a Release in connection
with a Special Termination or a Qualifying Non-renewal, Company shall only be
obligated to pay to you the Basic Termination Payments. Following the delivery
of an executed Release pursuant to this Paragraph 11, you shall have no duty to
seek substitute employment, and Company shall have no right of offset against
any amounts paid to you under this Paragraph 11 with respect to any compensation
or fees thereafter received by you from any employment or self-employment
thereafter obtained or consultancy arrangement thereafter entered into by you.

12. Confidential Matters: You shall keep secret all confidential matters of
Company and its affiliates (for purposes of this Paragraph 12 only, “Company”),
and shall not disclose them to anyone outside of Company, either during or after
your employment with Company, except with Company’s written consent. You shall
deliver promptly to Company upon termination of your employment, or at any time
Company may request, all confidential memoranda, notes, records, reports and
other documents (and all copies thereof) relating to the business of Company
which you may then possess or have under your control.

13. Results and Proceeds of Employment: You acknowledge that Company shall own
all rights of every kind and character throughout the world in perpetuity in and
to any material and/or ideas written, suggested or in any way created by you
hereunder and all other results and proceeds of your services hereunder,
including, but not limited to, all copyrightable material created by you within
the scope of your employment. You agree to execute and deliver to Company such
assignments or other instruments as Company may require from time to time to
evidence Company’s ownership of the results and proceeds of your services.

14. Non-Solicitation: While you are employed by Company and for a period of one
year after your employment with Company ends for any reason, you shall not,
without the prior written consent of Company, directly or indirectly, as an
employee, agent, consultant, partner, joint venturer, owner, officer, director,
or member of any other person, firm, partnership, corporation or other entity,
or in any other capacity, (a) solicit, negotiate with, offer or enter into a
recording or other contract with any recording artist (including a duo or a
group) or songwriter who at the time is, either directly or through a furnishing
entity, under contract to Company or an affiliate of Company or a label
distributed to Company or an affiliate of Company, and (b) discuss or negotiate
employment with or offer employment to any individual employed by Company or an
affiliate of Company.

15. Indemnity: To the extent that you perform your duties for Company in good
faith and in a manner you reasonably believe to be in or not opposed to the best
interests of Company and not in contravention of the instructions of any senior
officer of Company, Company agrees to indemnify you against expenses (including
but not limited to final judgments and amounts paid in settlement to which
Company has consented in writing, which consent shall not be unreasonably
withheld) in connection with litigation against you arising out of the
performance of your duties hereunder; provided, that, you shall have provided
Company with prompt notice of the commencement of any such litigation. Company
will provide defense counsel selected by Company. You agree to cooperate in
connection with any such litigation.

 

4



--------------------------------------------------------------------------------

16. Notices: All notices, requests, consents and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given if delivered personally or sent by prepaid courier, or
mailed first-class, postage prepaid, by registered or certified mail, return
receipt requested, as follows:

 

TO YOU:    TO COMPANY:

Paul M. Robinson

c/o Warner Music Inc.

75 Rockefeller Plaza

New York, NY 10019

  

Warner Music Inc.

75 Rockefeller Plaza

New York, NY 10019

Attn: Chairman & CEO

 

With a copy to:

 

Warner Music Inc.

75 Rockefeller Plaza

New York, NY 10019

Attn: EVP, Human Resources

Either you or Company may change the address to which notices are to be sent by
giving written notice of such change of address to the other in the manner
herein provided for giving notice.

17. Miscellaneous:

(a) You represent and warrant to Company that you are free to enter into this
Agreement and, as of the commencement of the Term hereof, are not subject to any
conflicting obligation or any disability which will prevent you from or
interfere with your executing and performing your obligations hereunder.

(b) You acknowledge that while you are employed hereunder you will comply with
Company’s conflict of interest policy and other corporate policies, as in effect
from time to time, of which you are made aware. All payments made to you
hereunder shall be subject to applicable withholding and social security taxes
and other ordinary and customary payroll deductions.

(c) You acknowledge that services to be rendered by you under this Agreement are
of a special, unique and intellectual character which gives them peculiar value,
and that a breach or threatened breach of any provision of this Agreement
(particularly, but not limited to, the provisions of Paragraphs 4 and 12
hereof), will cause Company immediate irreparable injury and damage which cannot
be reasonably or adequately compensated in damages in an action at law.
Accordingly, without limiting any right or remedy which Company may have in such
event, you specifically agree that Company shall be entitled to injunctive
relief to enforce and protect its rights under this Agreement. The provisions of
this Paragraph 17(c) shall not be construed as a waiver by Company of any rights
which Company may have to damages or any other remedy, or by you as a waiver by
you of any rights which you may have to offer fact-based defenses to any request
made by Company for injunctive relief.

(d) This Agreement sets forth the entire agreement and understanding of the
parties hereto, and supersedes and terminates any and all prior agreements,
arrangements and understandings including, without limitation, the employment
agreement between you and Company dated May 3, 2004. No representation, promise
or inducement has been made by either party that is not embodied in this
Agreement, and neither party shall be bound by or liable for any alleged
representation, promise or inducement not herein set forth.

If, notwithstanding the provisions of the foregoing paragraph, any provision of
this Agreement or the application hereof is held to be wholly invalid, such
invalidity shall not affect any other provisions or application of this
Agreement that can be given effect without the invalid provisions or
application, and to this end the provisions of this Agreement are hereby
declared to be severable.

 

5



--------------------------------------------------------------------------------

(e) The provisions of this Agreement shall inure to the benefit of the parties
hereto, their heirs, legal representatives, successors and permitted assigns.
This Agreement, and your rights and obligations hereunder, may not be assigned
by you. Company may assign its rights, together with its obligations, hereunder
only in connection with any sale, transfer or other disposition of all or a
substantial portion of the stock or assets of Company.

(f) Nothing contained in this Agreement shall be construed to impose any
obligation on Company to renew this Agreement. This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms or covenants
hereof may be waived, only by a written instrument executed by both of the
parties hereto, or in the case of a waiver, by the party waiving compliance.
Neither the continuation of employment nor any other conduct shall be deemed to
imply a continuing obligation upon the expiration of this Agreement. The failure
of either party at any time or times to require performance of any provision
hereof shall in no manner affect the right at a later time to enforce the same.
No waiver by either party of the breach of any term or covenant contained in
this Agreement, whether by conduct or otherwise, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such breach, or a waiver of the breach of any other term or covenant contained
in this Agreement.

(g) This Agreement shall be governed by and construed according to the laws of
the State of New York as applicable to agreements executed in and to be wholly
performed within such State. In the unlikely event that differences arise
between the parties related to or arising from this Agreement that are not
resolved by mutual agreement, to facilitate a judicial resolution and save time
and expense of both parties, Company and you agree not to demand a trial by jury
in any action, proceeding or counterclaim.

If the foregoing correctly sets forth our understanding, please sign below and
return this Agreement to Company.

 

Very truly yours, WARNER MUSIC INC. By:  

/s/    EDGAR BRONFMAN, JR.        

 

Accepted and Agreed:

/s/    PAUL M. ROBINSON        

Paul Robinson

 

6